NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 20 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DAVID B. FEE,                                    No. 18-55502

                Plaintiff-Appellant,             D.C. No. 2:17-cv-06788-R-SK

 v.
                                                 MEMORANDUM*
WASHINGTON MUTUAL BANK, F.A.; et
al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      David B. Fee appeals pro se from the district court’s judgment dismissing

his action alleging various federal and state law claims related to his real property

and foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s dismissal on the basis of claim preclusion.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed Fee’s Truth in Lending Act (“TILA”)

claim on the basis of claim preclusion because the claim involved the same

primary right raised in a prior state court action that resulted in a final judgment on

the merits. See San Diego Police Officers’ Ass’n v. San Diego City Emps.’ Ret.

Sys., 568 F.3d 725, 734 (9th Cir. 2009) (federal court must follow state’s

preclusion rules to determine effect of a state court judgment; discussing elements

of claim preclusion under California law).

      The district court did not abuse its discretion by dismissing Fee’s TILA

claim without leave to amend because amendment would have been futile. See

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth

standard of review and explaining that “[a] district court acts within its discretion

to deny leave to amend when amendment would be futile”).

      The district court did not abuse its discretion by denying Fee’s motion for

reconsideration under Federal Rule of Civil Procedure 60(b)(4) because Fee failed

to demonstrate any basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (setting forth grounds for relief

under Rule 60(b)); see also Fed. R. Evid. 201(b); Reyn’s Pasta Bella, LLC v. Visa

USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (court may take judicial notice of

court filings and other matters of public record).


                                           2                                    18-55502
      We reject as without merit Fee’s contentions regarding the district court’s

jurisdiction or violation of his due process rights.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                 18-55502